Title: To Thomas Jefferson from Mr. Van Lennep, 1 June 1821
From: Van Lennep, Mr.,Crommelin, Mr.
To: Jefferson, Thomas

Charlottesville,
June 1st 1821.Mr van Lennep & Mr Crommelin beg to present their respects to Thos Jefferson Esqr & to express their regrets at having been obliged to forego the honor of waiting on him to day, the thunderstorm having caught them on their way to Monticello & compelled them to return to Charlottesville.—It has been the more a matter at great disappointment to them, as in consequence of previous arrangements they are leaving to morrow for Richmond.—